  Case 1:20-cv-01036-SOH Document 3                   Filed 07/29/20 Page 1 of 5 PageID #: 3




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

REBECCA MINOR                                                                           PLAINTIFF

vs.                                    NO. -----
                                           1:20-cv-01036-SOH

LIFE INSURANCE COMPANY
OF NORTH AMERICA and
LOCKHEED MARTIN CORPORATION
                                                                                    DEFENDANTS

                                           COMPLAINT

       Plaintiff, Rebecca Minor, by and through her undersigned attorney, Brandon Lacy of Lacy

Law Firm, and for her Complaint against Defendants, Life Insurance Company of North America

and Lockheed Martin Corporation, states:

                                 JURISDICTION AND VENUE

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C.§§ 1001 et seq. ("ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciary duties under ERISA, and to recover costs and attorneys'

fees as provided by ERISA.

       2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) ofERISA, 29

U.S.C. § l 132(a), (e)(l) and (f). The Court has subject matter jurisdiction pursuant to 29 U.S.C.

1132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) ofERISA, 29 U.S.C. § 1132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.     Venue is properly laid in this district pursuant of section 502(e)(2) ofERISA, 29

U.S.C. § 1132(e)(2) and 28 U.S.C. § I39l(b), in that one or more of the Defendants resides or is



                                                  1
  Case 1:20-cv-01036-SOH Document 3                    Filed 07/29/20 Page 2 of 5 PageID #: 4




found in this district.

                                              PARTIES

        4.      Plaintiff Rebecca Minor is an individual residing in Ouachita County, Arkansas.

        5.      Defendant Life Insurance Company of North America ("LINA") is a foreign

corporation with its principal place ofbusiness located in a state other than Arkansas. Defendant

LINA served as and performed the function of the administrator of Plaintiffs claim. As claims

administrator, LINA made the determination to approve or disapprove disability claims made by

participants ofthe Plan. LINA ostensibly operated, therefore, as a "fiduciary" ofthe Defendant Plan

within the meaning of sections 3(21) and 405(c) ofERISA, 29 U.S.C. § 1002(21) and § 1105(c).

LINA's registered agent for service of process is The Corporation Company, 124 W. Capitol

Avenue, Ste. 1900, Little Rock, Arkansas, 72201.

        6.      Defendant Lockheed Martin Corporation ("Lockheed Martin") is a foreign

corporation with its principal place ofbusiness in a state other than Arkansas. Lockheed Martin is

the Plan sponsor and "named fiduciary" ofthe Defendant Plan, within the meaning of§ 3(16)(A) &

(B), § 3(21)(A), and § 405(c) of ERISA, 29 U.S.C. § 1002(16)(A) & (B), § 1002(21)(A), and §

1105(c). Lockheed Martin is a fiduciary ofthe Plan within the meaning of§ 3(2l)(A) ofERISA,

29 U.S.C. § 1002(21)(A). Lockheed Martin is a "party in interest" within the meaning of§ 3(14)

ofERISA, 29 U.S.C. § 1002(14). Lockheed Martin's registered agent for service oflegal process

is Corporation Service Company, 300 South Spring Street, Suite 900, Little Rock, AR 72201

        COUNT ONE: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

        7.      Paragraphs 1-6 are re-alleged and incorporated by reference as iffully set forth herein.




                                                   2
  Case 1:20-cv-01036-SOH Document 3                     Filed 07/29/20 Page 3 of 5 PageID #: 5




          8.    This Action falls under 29 U.S.C. §1132 ofERISA seeking recovery of benefits by

Plaintiff.

          9.    Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which she has made a claim for

benefits that was denied was renewed after March 1, 2013.

          10.   As a participant, Plaintiff was entitled to long term disability benefits.

          11.    Plaintiff is disabled as a result carpal tunnel syndrome, plantar fasciitis, synovitis,

fibromyalgia, rotator cuff tears, shoulder pain, back pain and foot pain.

          12.   Defendants initially approved Plaintiffs claim for disability benefits only to later

deny her claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions ofERISA and the provisions

of the Plan itself.

          13.   The amount of harm to Plaintiff is continuing at this time and is in excess of Federal

Diversity Jurisdiction.

          14.   Pursuant to 29 U.S.C. § 1001 et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                              COUNT TWO: EQUITABLE RELIEF

          15.    Paragraphs 1-14 are re-alleged and incorporated by reference as if fully set forth

herein.


                                                    3
  Case 1:20-cv-01036-SOH Document 3                    Filed 07/29/20 Page 4 of 5 PageID #: 6




          16.   Lockheed Martin is the Plan sponsor and "named fiduciary" of the Defendant Plan,

within the meaning of § 3(16)(A) & (B), § 3(21)(A), and § 405(c) of ERISA, 29 U.S.C. §

1002(16)(A) & (B),§ 1002(21)(A), and§ 1105(c). Lockheed Martin is a fiduciary of the Plan within

the meaning of§ 3(21)(A) ofERISA, 29 U.S.C. § 1002(21)(A).

          17.   29 U.S.C. § 1132(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERISA's provisions or the terms of the Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

          18.   Plaintiffis entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S.C.§ 1132(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiffs claim for disability benefits only to deny her claim based upon the same

available medical information and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain

or consider other medical information that would support Plaintiffs claim.

          19.   Pursuant to 29 U.S.C. § 1001, et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERISA statutory provision.

                            COUNT THREE: ATTORNEYS' FEES

          20.   Paragraphs 1-19 are re-alleged and incorporated by reference as if fully set forth

herein.

          22.   Plaintiff is entitled to recover a reasonable attorney's fee and costs of the action

herein, pursuant to section 502(g)(l) ofERISA, 29 U.S.C. § 1132(g).




                                                   4
Case 1:20-cv-01036-SOH Document 3                   Filed 07/29/20 Page 5 of 5 PageID #: 7




                                PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully prays that the Court:

    (1)    Award Plaintiff all past and future disability benefits to which she is entitled and

           interest as it has accrued since date of original entitlement;

    (2)    Award Plaintiff the costs of this action and reasonable attorney's fees; and

    (3 )   Award such other, further and different relief as may be just and proper.



                                          Respectfully Submitted,

                                          Brandon W. Lacy
                                          LACY LAW FIRM
                                          630 S. Main Street
                                          Jonesboro, AR 72401
                                          870-2'U-l 144
                                         .d:rrI1'ficlcfn   C




                                                5
